The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 7, 2014

                                     No. 04-13-00874-CR

                                    George GARCIA, Jr.,
                                         Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 12-2210-CR-C
                         Honorable W.C. Kirkendall, Judge Presiding


                                        ORDER
        Phyllis A. Bush, the court reporter responsible for preparing the reporter’s record, has
filed a notification of late record, requesting an additional thirty days. We GRANT the request
and ORDER her to file the reporter’s record on or before April 4, 2014.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court